UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4049



UNITED STATES OF AMERICA,


                                             Plaintiff - Appellee,

          versus



SANDRA BANKS THOMPSON,


                                            Defendant - Appellant.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CR-03-454)


Submitted:   April 20, 2005                  Decided:   May 3, 2005


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Marilyn Gerk Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Sandra
Jane Hairston, Lawrence Patrick Auld, Assistant United States
Attorneys, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Sandra     Banks       Thompson,        indicted        with        several

codefendants, pled guilty on February 3, 2004, to conspiracy to

commit loan, mail, wire, and bank fraud, in violation of 18 U.S.C.

§ 371 (2000).      On December 28, 2004, the district court sentenced

Thompson, over her objection based on Blakely v. Washington, 124 S.

Ct.   2531   (2004),    to   twenty-six      months     of    imprisonment        to   be

followed by three years of supervised release.                  The district court

also specified an alternative sentence of probation pursuant to

this court’s recommendation in United States v. Hammoud, 378 F.3d

426 (4th Cir. 2004) (order), opinion issued by 381 F.3d 316 (4th

Cir. 2004) (en banc), vacated, 125 S. Ct. 1051 (2005).

             Thompson     appealed,      challenging         her    sentence      under

Blakely.      On   January    12,    2005,     the    Supreme      Court    in    United

States v. Booker, 125 S. Ct. 738 (2005), applied the reasoning in

Blakely to the federal sentencing guidelines.

             Thompson now moves for an expedited remand of her case to

the district court to allow implementation of the alternative

sentence     previously      announced    by    the    district      court.1           The

Government opposes both motions; those of Thompson’s codefendants

who have responded to the motions have no objection.




      1
      Thompson also moves for severance from her codefendants.                         We
previously granted this motion by separate order.

                                      - 2 -
          We conclude that Thompson is entitled to be resentenced

under Booker, as the Government concedes.      As Thompson raises no

other issues on appeal, we affirm her conviction and vacate the

sentence imposed by the district court.      We grant the motion for

remand,   having   expedited   its   consideration   to   the   extent

practicable given the court’s docket.2       On remand, the district

court shall reconsider Thompson’s sentence in light of Booker.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    AFFIRMED IN PART,
                                        VACATED IN PART, AND REMANDED




     2
      We decline Thompson’s request to direct the district court
to implement the alternative sentence previously announced.

                                - 3 -